Citation Nr: 0110406	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-07 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant has basic eligibility for educational 
benefits under Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1988 to 
September 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 determination by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which notified the veteran that he 
was ineligible for payment of educational assistance benefits 
under Chapter 30.  A notice of disagreement was received in 
October 1999, and a statement of the case was issued in 
January 2000.  The appellant's substantive appeal was 
received in January 2000.

In correspondence dated in July 2000 the appellant indicated 
(through his representative) that he wished to withdraw his 
request for a Board hearing.


FINDINGS OF FACT

1.  The veteran served on active duty from November 1988 to 
September 1989.

2.  The veteran was not discharged or released from active 
duty because of a service-connected disability, a preexisting 
medical condition not characterized as a disability, for 
hardship, for convenience of the Government, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.


CONCLUSION OF LAW

The criteria for basic service eligibility for entitlement to 
educational assistance under Chapter 30, Title 38, United 
States Code have not been met.  38 U.S.C.A. § 3011 (West 
1991); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 103, 114 Stat. 1822 (2000); 38 
C.F.R. § 21.7042 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, which applies to all pending claims for VA benefits 
and which provides, among other things, that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).

In the instant case, it appears that all relevant evidence 
identified by the appellant has been obtained and considered.  
Under the circumstances, the Board finds that the record as 
it stands shows that there has been substantial compliance 
with the provisions of the Veterans Claims Assistance Act of 
2000.  No useful purpose would be served in this case by 
delaying appellate review for additional development.

The veteran essentially contends that he could not finish his 
four-year enlistment commitment due to the fact that he was 
"forced out" of the Air Force.

Information from the Department of Defense (DOD) indicates 
that the veteran served on active duty from November 15, 1988 
to September 25, 1989, and notes the reason for the veteran's 
separation as "OTH."  The character of service was 
characterized as honorable.  Information from the DOD also 
reflects that the veteran's initial obligated period of 
active duty in the U.S. Air Force was four years.

The veteran's Certificate of Release or Discharge from Active 
Duty (DD Form 214) indicates that the veteran entered active 
duty in the United States Air Force on November 15, 1988, and 
was discharged on September 25, 1989, after serving on active 
duty for 10 months and 11 days.  The narrative reason for 
discharge was listed as "MISCELLANEOUS/GENERAL REASONS."  The 
character of service was characterized as "HONORABLE."

The legal criteria governing service eligibility requirements 
for Chapter 30 educational assistance involve a determination 
of whether an individual has sufficient qualifying active 
duty service.  The Board here notes that Congress revised the 
law governing, in pertinent part, service eligibility 
requirements for awards of Chapter 30 benefits.  See Veterans 
Benefits and Health Care Improvement Act of 2000 (Act), Pub. 
L. No. 106-419, 114 Stat. 1822 (Nov. 1, 2000).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the law or regulation changes after a claim has 
been filed or reopened, but before the appeal process has 
been concluded, the version most favorable to the claimant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The Board finds that in the present appeal, regardless of 
whether the old or current version of the law is applied, the 
outcome is the same in this case, and the Board will proceed 
with disposition of this appeal.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Prior to the changes, the service eligibility requirements 
for Chapter 30 educational assistance specified that, after 
June 30, 1985, an individual must either serve for at least 
three years of continuous active duty in the Armed Forces, in 
the event that the individual's initial obligated period of 
active duty is for at least three years, or have served at 
least two years of continuous active duty in the case of an 
individual whose initial period of active duty is less than 
three years, or must have been discharged following a shorter 
period of active service under one of several sets of 
prescribed circumstances.  38 U.S.C.A. § 3011; 38 C.F.R. 
§ 21.7042.  These special circumstances require that an 
individual who did not have sufficient qualifying active duty 
service be discharged or released from active duty (1) for a 
service-connected disability; (2) for a medical condition 
preexisting service and determined not to be service 
connected; (3) for hardship; (4) for the convenience of the 
Government in the case of an individual who completed not 
less than 20 months of continuous active duty, if the initial 
obligated period of active duty of the individual is less 
than three years, or in the case of an individual who 
completed not less than 30 months of continuous active duty 
if the initial obligated period of active service of the 
individual was at least three years; (5) involuntarily for 
the convenience of the Government as a result of a reduction 
in force; or (6) for a physical or mental disorder not 
characterized as a disability and not the result of the 
veteran's own willful misconduct but interfering with her 
performance of duty, as determined by the Secretary of each 
military department in accordance with regulations prescribed 
by the Secretary of Defense.  38 U.S.C.A. § 3011; 38 C.F.R. 
§  21.7042.

According to the new Act, 38 U.S.C.A. § 3011 is amended so 
that after June 30, 1985, an individual must serve an 
obligated period of active duty of at least two years of 
continuous active duty in the Armed Forces unless separated 
for one of the enumerated reasons.  Eligibility requirements 
for individuals separated for the convenience of the 
Government who served at least twenty months were also 
changed.  See 38 U.S.C.A. § 3011 as amended by Veterans 
Benefits and Health Care Improvement Act of 2000, Pub. L. No. 
106-419, § 103, 114 Stat. 1822 (2000).  However, these 
statutory changes are of no benefit to the veteran in this 
case.  He did not serve two years and was not separated from 
service for one of the reasons listed in the statute. 

The Board here notes that eligibility for Chapter 30 
educational assistance may also be established, 
notwithstanding any other provision of law, for an individual 
who is involuntarily separated with an honorable discharge 
after February 2, 1991, or was separated pursuant to 
voluntary separation incentives.  38 U.S.C.A. §§ 3018A, 
3018B; 38 C.F.R. § 21.7045.

The Board further observes that during the pendency of this 
appeal 38 C.F.R. § 21.7042 was revised primarily for the 
purpose of changing the eligibility criteria for individuals 
who had active duty service followed by service in the 
Selected Reserve; the changes are clearly not applicable to 
the instant case.

In sum, a review of the evidence reveals that the appellant 
does not satisfy any of the conditions under the prior or 
amended provisions of 38 U.S.C.A. § 3011(a)(1)(A).  The 
appellant did not serve on active duty for two years and the 
record does not show that he was separated for an enumerated 
reason.  Based on the appellant's period of active service, 
he does not qualify for Chapter 30 educational benefits under 
the prior or amended criteria of 38 U.S.C.A. § 3011(a)(1)(A).

The legal criteria governing service eligibility requirements 
for Chapter 30 educational assistance are clear and specific.  
Based on the foregoing, the Board finds that there is simply 
no legal basis to find the veteran eligible for educational 
assistance benefits under Chapter 30.  As the disposition of 
this claim is based on the law, and not on the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

